           Case 3:20-cv-00198-BR          Document 1       Filed 02/05/20     Page 1 of 8




BILLY J. WILLIAMS, OSB #901366
United States Attorney
JARED D. HAGER, WSB #38961
Assistant United States Attorney
U.S. Attorney’s Office for the District of Oregon
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Phone: 503.727.1200
E-mail: jared.hager@usdoj.gov
   Attorneys for the Applicant / United States




                             UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION




 IN RE LETTER OF REQUEST FROM                       CASE NO. 3:20-cv-00198
 THE DISTRICT COURT IN ZVOLEN,
 SLOVAKIA                                           APPLICATION FOR ORDER APPOINTING
                                                    COMMISSIONER AND COMPELLING
                                                    DISCOVERY



                                          APPLICATION

         The United States of America, by Billy J. Williams, U.S. Attorney for the District of Oregon,

through Jared D. Hager, Assistant U.S. Attorney (the “Government”), petitions the Court pursuant

to 28 U.S.C. § 1782 for an order appointing a magistrate judge or AUSA Hager as commissioner, and

compelling Richard Damian Whyte, to produce evidence for use in a proceeding pending before a

district court in Zvolen, Slovakia.




Page 1      Application for Order to Compel Discovery
            Case 3:20-cv-00198-BR            Document 1        Filed 02/05/20        Page 2 of 8




                                           INTRODUCTION

         The United States is party to a multilateral treaty to assist judicial authorities in fellow signatory

states in need of evidence located in the United States. See The Hague Convention on the Taking of

Evidence Abroad in Civil or Commercial Matters, opened for signature Mar. 18, 1970, T.I.A.S. No. 7444,

23 U.S.T. 2555, 1972 WL 122493, entered into force as to the United States Oct. 7, 1972 (hereinafter the

“Hague Evidence Convention”). 1 This application aims to meet the Government’s treaty obligations.

         A district court in Slovakia has requested evidence pursuant to the Hague Evidence

Convention. 2 Specifically, the Slovak court seeks income tax returns and testimony of Richard

Damien Whyte (“Whyte”). The information is subject to no absolute legal privilege and would be

discoverable in domestic litigation.       However, Whyte has failed to respond voluntarily.              The

Government therefore asks the Court to issue an order pursuant to 28 U.S.C. § 1782 appointing a

magistrate judge or AUSA Hager as commissioner, and compelling Whyte to produce documents

responsive to the Slovakian court’s request.

                                                   FACTS

         To assist in an action related to the modification of the parental rights and obligations of a

minor child, the District Court in Zvolen, Slovakia, has requested the following information from

Whyte:

             1. Income tax returns for periods between 2009 and 2017.

             2. What is his recent income for 2018?

             3. What was his income for the period between 2009 and 2017? Or can he provide any

                 other documents he has regarding his income, in addition to tax returns?




1
 The Hague Evidence Convention is reproduced as Exhibit 1 to the Declaration of Keith W. Ramsey.
2
 The Slovak court’s request, officially translated by a sworn and certified court translator, is attached
as Exhibit 2 to the Declaration of Keith W. Ramsey.


Page 2       Application for Order to Compel Discovery
           Case 3:20-cv-00198-BR           Document 1        Filed 02/05/20     Page 3 of 8




                4. Has he fulfilled voluntary obligations of maintenance to the minor? If so, what

                   amounts and what periods?

Ramsey Decl., Ex. 2, Slovakia’s Letter of Request, at 2-3.

         On or about May 6, 2019, the Slovak court sent its request to the U.S. Department of Justice,

Civil Division, Office of International Judicial Assistance (“OIJA”), which serves as the central

authority for the United States under the Hague Evidence Convention. See id. at 1, 3; cf. 28 C.F.R.

§ 0.49(b). After confirming the Slovak court’s request was properly executable, the OIJA delegated

the request to the U.S. Attorney’s Office for the District of Oregon (“USAO”), the federal judicial

district where the target and evidence are located. 3 The OIJA instructed the USAO to request

voluntary compliance before applying for an order pursuant 28 U.S.C. § 1782 to compel compliance

with the Slovakian court’s lawful Hague Evidence Convention request. See Ramsey Decl., Ex. 3, OIJA

Letter, at 1.

         The USAO attempted voluntary resolution for more than seven months, covering numerous

interactions by email and over the phone. See Ramsey Decl. ¶¶ 5-15 & Exs. 4-9. Whyte never objected

to producing responsive documents, and advised that he had taken concrete steps to voluntarily

comply with the Slovak court’s request. See id. ¶¶ 8-12. However, the USAO never received Whyte’s

response, and he eventually stopped returning emails and phone call. See id. ¶¶ 13-15. Unfortunately

the efforts to voluntarily resolve this matter have been unsuccessful, necessitating this Petition.




3
 The OIJA’s letter to the USAO, dated May 6, 2019, is attached as Exhibit C to the Declaration of
Keith W. Ramsey.


Page 3          Application for Order to Compel Discovery
               Case 3:20-cv-00198-BR          Document 1      Filed 02/05/20      Page 4 of 8




                                               ARGUMENT

I.          The Hague Evidence Convention Requires the Government to Help Slovakian’s
            Courts to Obtain Evidence Located in the United States for Use in Judicial
            Proceedings in Slovakia

            The Hague Evidence Convention permits a judicial authority of a contracting state to request

     evidence for use in a judicial proceeding from the competent authority of another contracting state.

  See Ramsey Decl., Ex. 1B, Hague Evidence Convention, art. 1. In executing a request, the Convention

  requires the receiving state to “apply the appropriate measures of compulsion in the instances and to

  the same extent as are provided by its internal law for the execution of orders issued by the authorities

  of its own country or of requests made by parties in internal proceedings.” Id. art. 10.

            The United States and Slovakia are contracting states to the Hague Evidence Convention. The

  United States ratified the Convention on August 8, 1972, and it entered into force on October 7, 1972.

  See 23 U.S.T. 2555, T.I.A.S. No. 7444, 1972 WL 122493; see also In re Futurecorp Int’l Pty Ltd., 2012 WL

  5818288 (N.D. Cal. 2012) (granting ex parte application for discovery pursuant to the Hague Evidence

  Convention and 28 U.S.C. § 1782). Slovakia succeeded to the Convention on March 15, 1993, and it

  entered into force on January 1, 1993. 4 See Hague Evidence Convention Status Table, available at

  http://www.hcch.net/index_en.php?act=conventions.status&cid=82 (last visited January 17, 2020).

            The Slovak court’s request complies with the Convention’s requirements because it includes

  the following four pieces of information:

                1. The requesting authority’s identity;

                2. The names and addresses of the parties to the proceedings and their representatives;


  4
   On March 15, 1993, Slovakia declared itself to be bound by the Convention – including reservations
 and declarations made by Czechoslovakia as well as objections by Czechoslovakia in respect of
 reservations made by other treaty parties – as of January 1, 1993, when Czechoslovakia divided into
 the Czech Republic and Slovakia. See Hague Evidence Convention Status Table, available at.
 https://www.hcch.net/en/instruments/conventions/status-table/notifications/?csid=516&disp=type
 (last visited January 23, 2020).


  Page 4        Application for Order to Compel Discovery
           Case 3:20-cv-00198-BR            Document 1        Filed 02/05/20       Page 5 of 8




            3. The nature of the proceedings for which the evidence is required; and

            4. The evidence to be obtained.

See Ramsey Decl., Ex. 1, Hague Evidence Convention, art. 3.

         In this case, the request indicates that the District Court in Zvolen, Slovakia is seized of an

action between Eva Vilhanová, represented by Daniela Komorvá, and Richard D. Whyte. The

underlying action concerns proceedings to modify parental rights and support obligations. The

request includes the addresses of the parties and their representatives, and specifies the evidence to be

obtained. See Ramsey Decl., Ex. 2, Slovakia’s Letter of Request.

         The Government can refuse a proper Hague Evidence Convention request only if the request

“does not fall within the functions of the judiciary” or the Government “considers that its sovereignty

or security would be prejudiced” by executing the request. See Ramsey Decl., Ex. 1, Hague Evidence

Convention, art. 12. Neither exception applies here. See Ramsey Decl., Ex. 3, OIJA Letter (directing

the USAO to execute the lawful request).            Simply put, the request seeks individual financial

information that is discoverable in domestic litigation. See, e.g., St. Regis Paper Co. v. United States, 368

U.S. 208, 218-19 (1961) (observing that although tax returns “are made confidential within the

government bureau, copies in the hands of the taxpayer are held subject to discovery”) (internal

citations omitted); Heathman v. U.S. Dist. Court for Cent. Dist. of California, 503 F.2d 1032, 1034-35 (9th

Cir. 1974) (holding that tax returns are unprivileged and thus discoverable when relevant to civil

litigation); SEC v. Sassano, 274 F.R.D. 495, 496-497 (S.D.N.Y. 2011) (compelling compliance with

subpoena duces tecum to obtain defendant’s financial information). If Whyte has no responsive

information, he can attest to that fact.




Page 5      Application for Order to Compel Discovery
             Case 3:20-cv-00198-BR           Document 1        Filed 02/05/20      Page 6 of 8




II.        Federal Law Enables the Court to Order Whyte to Respond to the Slovak Court’s
           Request for Documentary Evidence

           Independent of the Hague Evidence Convention, federal law authorizes the Court to issue a

  discovery order in aid of foreign proceedings. See 28 U.S.C. § 1782; Intel Corp. v. Advanced Micro Devices,

  Inc., 542 U.S. 241, 247-249 (2004) (discussing the history, purpose, and text of 28 U.S.C. § 1782). A

  § 1782 request is proper if:

               1. The request or letter rogatory is made by a foreign or international tribunal or other

                   interested person;

               2. The request is made to the district court of the district in which the target person

                   resides; and

               3. The request seeks the target person’s testimony or statement, or the production of

                   documents, for use in a proceeding in a foreign or international tribunal.

  See 28 U.S.C. § 1782(a); Intel, 542 U.S. at 246; In re Judicial Assistance Pursuant to 28 U.S.C. § 1782 by

  Macquarie Bank Ltd., 2015 WL 3439103, at *4 (D. Nev. May 28, 2015) (reciting the three elements of

  28 U.S.C. § 1782).

           The foreign request is proper in this case. It is made by a Slovak district court; it is directed

  to Whyte, who resides in the District of Oregon; and it seeks documents and testimony for use in an

  action pending in a Slovak court. The Court thus has discretion to issue an order in aid of the foreign

  proceeding. See Intel, 542 U.S. at 246.

           The Court should exercise its discretion to order discovery in aid of the Slovak district court’s

  proceeding. The Supreme Court identifies four factors district courts should consider when ruling on

  a § 1782 application: (1) whether the material sought is within the foreign tribunal’s jurisdictional reach

  and thus accessible absent § 1782; (2) the nature of the foreign tribunal, the character of the

  proceedings abroad, and the receptivity of the foreign court to U.S. federal court assistance;




  Page 6       Application for Order to Compel Discovery
           Case 3:20-cv-00198-BR            Document 1       Filed 02/05/20       Page 7 of 8




(3) whether the § 1782 request conceals an attempt to circumvent foreign proof-gathering restrictions

or other policies; and (4) whether the subpoena contains unduly intrusive or burdensome requests.

See Intel, 542 U.S. at 264-265; In re Premises Located at 840 140th Ave. NE, Bellevue, Wash., 634 F.3d 557,

563 (9th Cir. 2011).

         All four factors weigh in favor of ordering discovery. First, the Slovak court has no jurisdiction

over Whyte in Oregon, and thus cannot obtain the requested evidence without § 1782 assistance.

Second, the request was made pursuant to the Hague Evidence Convention that Slovakia ratified,

establishing that the Slovak court is receptive to U.S. federal court assistance and acting consistent

with Slovakia’s law. Finally, the request is limited in size and scope, seeking only specific information

material to the outcome of the foreign court proceeding. It is not unduly intrusive or burdensome,

and Whyte, to date, has not asserted any objection.

         As for procedure, the Court has discretion to commission a person to collect evidence and

submit it to the requesting foreign court. See 28 U.S.C. § 1782(a) (“The order may . . . direct that the

testimony or statement be given, or the document or other thing be produced, before a person

appointed by the court.”). The court-appointed commissioner can “administer any necessary oath

and take the testimony or statement.” Id. District courts regularly commission magistrate judges to

execute § 1782 requests. See Hager Decl., Ex. C, OIJA Letter, at 5 & n.4 (noting that the appointment

of magistrate judges as commissioner for purposes of executing § 1782 requests is common and

approved by the Judicial Conference, citing H. Doc. No. 92-124, 92d Cong., 1st Sess., p.20 (1971)).




Page 7       Application for Order to Compel Discovery
           Case 3:20-cv-00198-BR         Document 1      Filed 02/05/20      Page 8 of 8




                                         CONCLUSION

         The district court in Zvolen, Slovakia needs assistance from the United States to obtain

evidence from Richard D. Whyte for use in a pending civil action in Slovakia. The Court is authorized

by treaty and by statute to appoint a commissioner and direct Whyte to provide evidence in aid of the

foreign proceeding. Because the Slovak court’s request satisfies the elements of both the Hague

Evidence Convention and 28 U.S.C. § 1782, the Government respectfully asks for an order appointing

a commissioner and compelling Whyte to produce information responsive to the Slovak court’s

request.



         DATED this 5th day of February 2020.

                                              Respectfully submitted,

                                              BILLY J. WILLIAMS
                                              United States Attorney

                                              /s/ Jared D. Hager
                                              JARED D. HAGER
                                              Assistant U.S. Attorney




Page 8      Application for Order to Compel Discovery
